UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6167



ANTHONY L. ODOM,

                                              Plaintiff - Appellant,

          versus


LANCE P. FORSYTHE, Superintendent; DR. OFAGH;
NURSE JUSTICE,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (1:06-cv-00802-TSE)


Submitted:   March 29, 2007                 Decided:   April 6, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony L. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony    L.    Odom   appeals    the    district     court’s   order

denying   relief    on    his    Fed.   R.    Civ.     P.   60(b)   motion   seeking

reconsideration of the court’s prior dismissal of his 42 U.S.C.

§ 1983 (2000) complaint for failure to state a claim.                        We have

reviewed the record and find no reversible error.                   Accordingly, we

affirm for the reasons stated by the district court.                         Odom v.

Forsythe, No. 1:06-cv-00802-TSE (E.D. Va. filed Jan. 16, 2007 &

entered Jan. 18, 2007). We dispense with oral argument because the

facts   and    legal    contentions     are     adequately     presented      in   the

materials     before     the    court   and     argument     would    not    aid   the

decisional process.



                                                                             AFFIRMED




                                        - 2 -